Exhibit 10.1

SECURITIES ISSUANCE AGREEMENT

THIS SECURITIES ISSUANCE AGREEMENT (the “Agreement”), dated as of September 12,
2019, by and between ZIOPHARM Oncology, Inc., a Delaware corporation (the
“Company”), and the purchaser identified on Exhibit A hereto (each, including
its successors and assigns, the “Purchaser”). Capitalized terms used herein but
not otherwise defined shall have the meanings given to them in Section 1.6.

RECITALS

A. On or about November 13, 2018, the Company issued the Purchaser warrants to
purchase shares of Company Common Stock in the amounts set forth opposite the
Purchaser’s name on Exhibit A hereto (each a “2018 Warrant” and collectively,
the “2018 Warrants”) pursuant to that certain Securities Purchase Agreement
dated November 11, 2018 by and among the Company and the purchasers referred to
therein.

B. The Purchaser wishes to exercise its 2018 Warrants for all of the shares of
Company Common Stock issuable thereunder (the “2018 Warrant Shares”) and receive
a 2019 Warrant (as defined below) upon the terms and conditions stated in this
Agreement.

C. On the terms and subject to the conditions set forth in this Agreement and
pursuant to Section 4(a)(2) of the Securities Act of 1933, as amended (the
“Securities Act”), and Rule 506 promulgated thereunder, the Company desires to
issue the Purchaser the 2019 Warrants to the Purchaser as more fully described
in this Agreement.

AGREEMENT

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchaser agree
as follows:

ARTICLE I

EXERCISE OF 2018 WARRANTS AND ISSUANCE OF 2019 WARRANTS

1.1 Exercise of 2018 Warrants. At the Closing and subject to Section 5.1, the
Purchaser shall exercise their 2018 Warrants for all of the shares of Common
Stock issuable thereunder (the “2018 Warrant Exercise”). The 2018 Warrant
Exercise shall be effected pursuant to Section 1(a) of the 2018 Warrants and the
Purchaser shall pay the Company the Exercise Price (as defined in the 2018
Warrants) for each share exercised by the Purchaser. The Purchaser’s aggregate
Exercise Price for the 2018 Warrant Exercise is set forth opposite the
Purchaser’s name on Exhibit A hereto (the Purchaser’s “2018 Warrant Exercise
Amount”). The Purchaser hereby notifies the Company that the beneficial
ownership limitations set forth in Section 1(f) of the Purchaser’s 2018 Warrant
is hereby terminated and the Company hereby waives the prior notice related to
such notice contemplated by Section 1(f) of the 2018 Warrants. The Company’s
obligations under Section 1(f) of the 2018 Warrants shall be deemed satisfied
upon issuance to the Purchaser of the 2018 Warrant Shares in accordance with
Agreement.



--------------------------------------------------------------------------------

1.2 Issuance of 2019 Warrants. At the Closing and subject to Section 5.2, the
Company shall issue the Purchaser a 2019 Warrant representing the right to
purchase a number of shares of Company Common Stock equal to the number of
shares issued to the Purchaser in connection with the 2018 Warrant Exercise. The
aggregate number of shares exercisable pursuant to the Purchaser’s 2019 Warrant,
assuming that the Purchaser exercises its 2018 Warrants in full as required by
this Agreement, is set forth opposite the Purchaser’s name on Exhibit A.

1.3 Closing. Subject to the terms and conditions set forth in this Agreement, at
the Closing, (i) the Purchaser shall exercise its 2018 Warrants for all of the
shares of Company Common Stock issuable thereunder and shall pay the Purchaser’s
2018 Warrant Exercise Amount to the Company, and (ii) the Company shall issue to
the Purchaser a 2019 Warrant exercisable for the number of shares of Company
Common Stock equal to the number of shares issued to the Purchaser in connection
with the 2018 Warrant Exercise. The closing of the 2018 Warrant Exercise and the
issuance of the 2019 Warrants (the “Closing”) will occur, subject to the
conditions set forth in Article V, two business days following the satisfaction
or waiver of the conditions set forth in Sections 5.1 and 5.2, or at such other
time and place or on such date as the Purchaser and the Company may agree upon
(the “Closing Date”). The Closing shall take place at the offices of Cooley LLP,
500 Boylston Street, Boston, Massachusetts, 02116 or at such other place as the
Company and the Purchaser may agree upon.

1.4 Payment. On the Closing Date, (a) the Purchaser shall pay to the Company, in
cash, the aggregate Exercise Price (as such term is defined in the 2018
Warrants) for all of 2018 Warrants currently held by the Purchaser, which amount
is set for opposite the Purchaser’s name on Exhibit A attached hereto,
(b) notwithstanding anything set forth in Section 1(a) of the 2018 Warrants, the
Company shall irrevocably instruct the Transfer Agent to deliver to the
Purchaser the number of shares of Company Common Stock issuable to the Purchaser
upon exercise of the Purchaser’s 2018 Warrants, and (c) the Company shall issue
to the Purchaser a new warrant substantially in the form attached hereto as
Exhibit B (each a “2019 Warrant” and collectively, the “2019 Warrants”) pursuant
to which the Purchaser shall have the right to acquire the number of shares of
Company Common Stock equal to the number of shares issued to the Purchaser in
connection with the 2018 Warrant Exercise, on the terms set forth in each 2019
Warrant, and in the case of clauses (b) and (c), duly executed on behalf of the
Company and registered in the name of the Purchaser as set forth on the Stock
Registration Questionnaire included as Exhibit C. The 2019 Warrants issued at
the Closing shall have an initial exercise price equal to the $7.00 (the “2019
Warrant Exercise Price”).

1.5 Closing Deliverables.

(a) Company. Except for the delayed delivery contemplated by Section 1.5(a)(ii),
on or prior to the Closing Date, the Company shall deliver or cause to be
delivered to the Purchaser the following:

(i) a copy of the irrevocable instructions to the Transfer Agent instructing the
Transfer Agent to deliver, on an expedited basis the number of shares of Company
Common Stock set forth opposite the Purchaser’s name on Exhibit A hereto,
registered in the name of the Purchaser as set forth on the Stock Registration
Questionnaire included as Exhibit C;

 

2



--------------------------------------------------------------------------------

(ii) a 2019 Warrant, registered in the name of the Purchaser as set forth on the
Stock Registration Questionnaire included as Exhibit C, to purchase up to the
number of shares of Company Common Stock set forth opposite the Purchaser’s name
on Exhibit A hereto (such Warrant to be delivered as promptly as practicable
after the Closing Date but in no event more than five Trading Days after the
Closing Date); and

(iii) the Registration Rights Agreement, duly executed by the Company.

(b) Purchaser. On or prior to the Closing Date, the Purchaser shall deliver or
cause to be delivered to the Company the following:

(i) a fully completed and duly executed Stock Registration Questionnaire in the
form attached hereto as Exhibit C;

(ii) the Registration Rights Agreement, duly executed by the Purchaser;

(iii) a fully completed and duly executed Accredited Investor Qualification
Questionnaire in the form attached hereto as Exhibit E;

(iv) a fully completed and duly executed Bad Actor Questionnaire in the form
attached hereto as Exhibit F;

(v) by wire transfer to the account specified by the Company, the aggregate
Exercise Price (as defined in the 2018 Warrants) for the 2018 Warrants exercised
by the Purchaser as set forth opposite the Purchaser’s name on Exhibit A hereto;
and

(vi) a fully completed and duly executed Exercise Notice attached to the
Purchaser’s 2018 Warrant indicating that the Purchaser elects to exercise, for
cash, the number of shares of Company Common Stock set forth opposite the
Purchaser’s name on Exhibit A hereto.

1.6 Defined Terms Used in This Agreement. In addition to the terms defined
elsewhere in this Agreement, the following terms have the meanings indicated:

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly controls or is controlled by or under common control with such
Person. For the purposes of this definition, “control,” when used with respect
to any Person, means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of such Person,
whether through the ownership of voting securities, by contract or otherwise;
and the terms of “affiliated,” “controlling” and “controlled” have meanings
correlative to the foregoing.

 

3



--------------------------------------------------------------------------------

“Company Common Stock” means the Company’s common stock, par value $0.001 per
share.

“Nasdaq” means the Nasdaq Stock Market, LLC.

“Person” means an individual or a corporation, partnership, trust, incorporated
or unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or political subdivision thereof) or
other entity of any kind.

“Registration Rights Agreement” means that certain Registration Rights
Agreement, dated as of the Closing Date, by and between the Company and the
Purchaser, in the form of Exhibit D attached to this Agreement.

“Securities” means the 2019 Warrants and the shares of Company Common Stock
exercisable pursuant to the 2018 Warrants and 2019 Warrants.

“Trading Day” means a Nasdaq trading day.

“Transaction Documents” means this Agreement, the Registration Rights Agreement
and the schedules and exhibits attached hereto and thereto.

“Transfer Agent” means American Stock Transfer & Trust Company, the current
transfer agent of the Company, with a mailing address of 6201 15th Avenue,
Brooklyn, New York 11219, Attn: Shareholder Services, and any successor transfer
agent of the Company.

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

Subject to and except as set forth in the SEC Documents (as defined below), the
Company hereby represents and warrants to the Purchaser as of the date hereof as
follows:

2.1 Organization, Good Standing and Power. The Company is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Delaware and has the requisite corporate power to own, lease and operate its
properties and assets and to conduct its business as it is now being conducted
and as described in the reports filed by the Company with the United States
Securities and Exchange Commission (the “Commission”) pursuant to the reporting
requirements of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), since the end of the Company’s 2018 fiscal year through the date hereof,
including, without limitation, the Company’s most recent quarterly report on
Form 10-Q. The Company does not have any subsidiaries. The Company is qualified
to do business as a foreign corporation and is in good standing in every
jurisdiction in which the nature of the business conducted or property owned by
it makes such qualification necessary, except for any jurisdiction(s) (alone or
in the aggregate) in which the failure to be so qualified will not have a
Material Adverse Effect. For the purposes of this Agreement, “Material Adverse
Effect” means any effect on the business, operations, properties or financial
condition of the Company that is material and adverse to the Company, taken as a
whole, and any condition, circumstance or situation that would prohibit the
Company from entering into and performing any of its obligations hereunder.

 

4



--------------------------------------------------------------------------------

2.2 Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and perform the Transaction Documents and to issue
the Securities to be issued by the Company in accordance with the terms hereof.
The execution, delivery and performance of this Agreement by the Company and the
consummation by it of the transactions contemplated hereby have been duly and
validly authorized by all necessary corporate action, and no further consent or
authorization of the Company, its board of directors or stockholders is
required. When executed and delivered by the Company, this Agreement shall
constitute a valid and binding obligation of the Company enforceable against the
Company in accordance with its terms, except as such enforceability may be
limited by applicable bankruptcy, reorganization, moratorium, liquidation,
conservatorship, receivership or similar laws relating to, or affecting
generally the enforcement of, creditor’s rights and remedies or by other
equitable principles of general application. The Company’s board of directors,
at a meeting duly called and held, adopted resolutions approving the
transactions contemplated hereby, including the issuance of the Securities to be
issued by the Company pursuant to this Agreement.

2.3 Issuance of Securities. The issuance of the Securities has been duly
authorized by all necessary corporate action, and the shares of Company Common
Stock, when issued upon the due exercise of the 2018 Warrants and 2019 Warrants,
will be validly issued, fully paid and nonassessable. In addition, the
Securities will be free and clear of all liens, claims, charges, security
interests or agreements, pledges, assignments, covenants, restrictions or other
encumbrances created by, or imposed by, the Company and rights of refusal of any
kind imposed by the Company (other than as provided in the Transaction Documents
or restrictions on transfer under applicable securities laws). The Company will
reserve, at all times that the 2019 Warrants remain outstanding, such number of
shares of Company Common Stock sufficient to enable the full exercise of the
then outstanding 2019 Warrants.

2.4 No Conflicts; Governmental Approvals. The execution, delivery and
performance of the Transaction Documents by the Company and the consummation by
the Company of the transactions contemplated hereby do not and will not
(i) violate any provision of the Company’s certificate of incorporation or
bylaws as currently in effect, (ii) conflict with, or constitute a default (or
an event which, with notice or lapse of time or both, would become a default)
under, or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, mortgage, deed of trust, indenture, note, bond,
license, lease agreement, instrument or obligation to which the Company is a
party or by which the Company’s properties or assets are bound, or (iii) result
in a violation of any federal, state, local or foreign statute, rule,
regulation, order, judgment or decree (including federal and state securities
laws and regulations) applicable to the Company or by which any property or
asset of the Company is bound or affected. The Company is not required under
federal, state, foreign or local law, rule or regulation to obtain any consent,
authorization or order of, or make any filing or registration with, any court or
governmental agency in order for it to execute, deliver or perform any of its
obligations under this Agreement or issue and sell the Securities to be issued
by the Company in accordance with the terms hereof, other than filings that have
been made, or will be made, or consents that have been obtained, or will be
obtained, pursuant to the rules and regulations of Nasdaq, including a Nasdaq
Listing of Additional Shares notification form, applicable state securities laws
and post-sale filings pursuant to applicable state and federal securities laws
which the Company undertakes to file or obtain within the applicable time
periods and the filings required to be made pursuant to this Agreement.

 

5



--------------------------------------------------------------------------------

2.5 Capitalization. The issued and outstanding shares of capital stock of the
Company have been validly issued, are fully paid and nonassessable and are not
subject to any preemptive rights, rights of first refusal or similar rights. The
Company has an authorized, issued and outstanding capitalization as set forth in
the Company’s most recent annual report on Form 10-K or quarterly report on Form
10-Q (other than the forfeiture and cancellation of all outstanding shares of
the Company’s Series 1 Preferred Stock, the grant of additional awards under the
Company’s equity incentive plans, the grant of additional options to employees
that are not related to the Company’s equity incentive plans, or changes in the
number of outstanding shares of Company Common Stock due to the issuance of
shares upon the exercise or conversion of securities exercisable for, or
convertible or exchangeable into, shares of Company Common Stock outstanding).
Except as disclosed in the Company’s most recent annual report on Form 10-K or
quarterly report on Form 10-Q, the Company does not have outstanding any options
to purchase, or any rights or warrants to subscribe for, or any securities or
obligations convertible into, or exchangeable for, or any contracts or
commitments to issue or sell, any shares of capital stock or other securities
(other than the grant of additional awards under the Company’s equity incentive
plans or grants of additional options to employees that are not related to the
Company’s equity incentive plans).

2.6 SEC Documents, Financial Statements. The Company represents and warrants
that as of the date hereof, the Company Common Stock is registered pursuant to
Section 12(b) of the Exchange Act. Since January 1, 2018, the Company has timely
filed all reports, schedules, forms, statements and other documents required to
be filed by it with the Commission pursuant to the reporting requirements of the
Exchange Act (the “SEC Documents”). At the times of their respective filing, all
such reports, schedules, forms, statements and other documents of the Company
complied in all material respects with the requirements of the Exchange Act and
the rules and regulations of the Commission promulgated thereunder. At the times
of their respective filings, such reports, schedules, forms, statements and
other documents of the Company did not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading. As of the date hereof, the Company
meets the “Registrant Requirements” for eligibility to use Form S-3 set forth in
General Instruction I.A to Form S-3. As of their respective dates, the financial
statements of the Company included in the SEC Documents complied in all material
respects with applicable accounting requirements and the published rules and
regulations of the Commission or other applicable rules and regulations with
respect thereto. Such financial statements have been prepared in accordance with
generally accepted accounting principles applied on a consistent basis during
the periods involved (except (i) as may be otherwise indicated in such financial
statements or the notes thereto or (ii) in the case of unaudited interim
statements, to the extent they may not include footnotes or may be condensed or
summary statements), and fairly present in all material respects the
consolidated financial position of the Company as of the dates thereof and the
results of operations and cash flows for the periods then ended (subject, in the
case of unaudited statements, to normal year-end audit adjustments).

2.7 Accountants. The Company represents and warrants that RSM US LLP, whose
report on the financial statements of the Company is filed with the Commission
in the Company’s Annual Report on Form 10-K for the year ended December 31,
2018, was, at the time such report was issued, an independent registered public
accounting firm as required by the Securities Act. Except as described in the
SEC Documents and as preapproved in accordance with the requirements set forth
in Section 10A of the Exchange Act, to the Company’s knowledge, RSM US LLP has
not engaged in any non-audit services prohibited by subsection (g) of
Section 10A of the Exchange Act on behalf of the Company.

 

6



--------------------------------------------------------------------------------

2.8 Internal Controls. The Company has established and maintains a system of
internal accounting controls sufficient to provide reasonable assurances that:
(i) transactions are executed in accordance with management’s general or
specific authorization; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles in the United States and to maintain accountability for
assets; (iii) access to assets is permitted only in accordance with management’s
general or specific authorization; and (iv) the recorded accountability for
assets is compared with existing assets at reasonable intervals and appropriate
action is taken with respect to any differences.

2.9 Disclosure Controls. The Company has established and maintains disclosure
controls and procedures (as such term is defined in Rules 13a-15 and 15d-15
under the Exchange Act). Since the date of the most recent evaluation of such
disclosure controls and procedures, there have been no significant changes in
internal controls or in other factors with respect to the Company that could
significantly affect the Company’s internal controls, including any corrective
actions with regard to significant deficiencies and material weaknesses. The
Company is in compliance in all material respects with all provisions currently
in effect and applicable to the Company of the Sarbanes-Oxley Act of 2002, and
all rules and regulations promulgated thereunder or implementing the provisions
thereof.

2.10 No Material Adverse Change. Except as disclosed in the SEC Documents, since
December 31, 2018, the Company has not (i) experienced or suffered any Material
Adverse Effect, (ii) incurred any material liabilities, obligations, claims or
losses (whether liquidated or unliquidated, secured or unsecured, absolute,
accrued, contingent or otherwise) other than those incurred in the ordinary
course of the Company’s business or (iii) declared, made or paid any dividend or
distribution of any kind on its capital stock.

2.11 Litigation. Except as disclosed in the SEC Documents, no action, suit,
proceeding or investigation is currently pending or, to the knowledge of the
Company, has been threatened in writing against the Company that: (i) concerns
or questions the validity of this Agreement; (ii) concerns or questions the
right or authority of the Company to enter into the Transaction Documents and to
perform its obligations thereunder; or (iii) is reasonably likely to have a
Material Adverse Effect. The Company is neither a party to nor subject to the
provisions of any material order, writ, injunction, judgment or decree of any
court or government agency or instrumentality. There is no action, suit,
proceeding or investigation by the Company currently pending or that the Company
intends to initiate that would have a Material Adverse Effect.

2.12 Compliance. The Company (i) is not in violation of any provision of the
Company’s certificate of incorporation or bylaws as currently in effect, (ii) is
not in default under or in violation of (and no event has occurred that has not
been waived that, with notice or lapse of time or both, would result in a
default by the Company under), nor has the Company received notice of a claim
that it is in default under or that it is in violation of, any indenture, loan
or credit agreement or any other agreement or instrument to which it is a party
or by which it or any

 

7



--------------------------------------------------------------------------------

of its properties is bound (whether or not such default or violation has been
waived), (iii) is not in violation of any order of any court, arbitrator or
governmental body, or (iii) is not or has not been in violation of any statute,
rule or regulation of any governmental authority, including without limitation
all foreign, federal, state and local laws applicable to its business, except in
each case (other than with respect to clause (i) above) for such defaults or
violations as would not have a Material Adverse Effect.

2.13 Listing and Maintenance Requirements. Except as set forth in the SEC
Documents, the Company is, and has no reason to believe that it will not, upon
the issuance of the Securities hereunder, continue to be, in compliance with the
requirements of the Nasdaq for continued listing of the Company Common Stock
thereon and the Company has not received any notification that, and has no
knowledge that the Nasdaq is contemplating terminating such listing. The
issuance and sale of the Securities hereunder does not contravene the rules and
regulations of the Nasdaq in any material respect.

2.14 Investment Company Act. The Company is not and, after giving effect to the
offering and sale of the Securities, will not be an “investment company” or an
entity “controlled” by an “investment company,” as such terms are defined in the
Investment Company Act of 1940.

2.15 Private Placement. Neither the Company nor its Affiliates, nor, to the
Company’s Knowledge, any Person acting on its or their behalf, (i) has engaged
in any form of general solicitation or general advertising (within the meaning
of Regulation D under the Securities Act) in connection with the offer or sale
of the Securities hereunder, (ii) has, directly or indirectly, made any offers
or sales of any security or solicited any offers to buy any security, under any
circumstances that would require registration of the sale and issuance by the
Company of the Securities under the Securities Act or (iii) has issued any
shares of Company Common Stock or shares of any series of preferred stock or
other securities or instruments convertible into, exchangeable for or otherwise
entitling the holder thereof to acquire shares of Company Common Stock which
would be integrated with the sale of the Securities to the Purchaser for
purposes of the Securities Act or of any applicable stockholder approval
provisions, including, without limitation, under the rules and regulations of
any exchange or automated quotation system on which any of the securities of the
Company are listed or designated, nor will the Company or any of its Affiliates
take any action or steps that would require registration of any of the
Securities under the Securities Act or cause the offering of the Securities to
be integrated with other offerings. Assuming the accuracy of the representations
and warranties of the Purchaser, the offer and sale of the Securities to be
issued by the Company to the Purchaser pursuant to this Agreement will be exempt
from the registration requirements of the Securities Act.

2.16 No Manipulation of Stock. The Company has not taken and will not, in
violation of applicable law, take, any action outside the ordinary course of
business designed to or that might reasonably be expected to cause or result in
unlawful manipulation of the price of the Company Common Stock.

2.17 Brokers and Finders. Neither the Company nor any of the officers, directors
or employees of the Company has employed any broker or finder in connection with
the transaction contemplated by this Agreement.

 

8



--------------------------------------------------------------------------------

2.18 OFAC. Neither the Company nor, to the Company’s knowledge, any director,
officer, agent, employee, Affiliate or person acting on behalf of the Company,
is currently subject to any U.S. sanctions administered by the Office of Foreign
Assets Control of the U.S. Treasury Department.

2.19 Reliance. The Company understands that the foregoing representations and
warranties shall be deemed material and to have been relied upon by the
Purchaser.

ARTICLE III

REPRESENTATIONS, WARRANTIES AND COVENANTS OF PURCHASER

The Purchaser hereby represents, warrants and covenants to the Company as
follows:

3.1 Authorization and Power. The Purchaser has the requisite power and authority
to enter into and perform the Transaction Documents and to purchase the
Securities being issued to it hereunder. The execution, delivery and performance
of this Agreement by the Purchaser and the consummation by it of the
transactions contemplated hereby have been duly authorized by all necessary
corporate action, and no further consent or authorization of the Purchaser or
its board of directors, stockholders or other governing body is required. When
executed and delivered by the Purchaser, this Agreement shall constitute a valid
and binding obligation of the Purchaser, enforceable against the Purchaser in
accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation,
conservatorship, receivership or similar laws relating to, or affecting
generally the enforcement of, creditor’s rights and remedies or by other
equitable principles of general application.

3.2 No Conflict. The execution, delivery and performance of the Transaction
Documents by the Purchaser and the consummation by the Purchaser of the
transactions contemplated hereby do not and will not (i) violate any provision
of the Purchaser’s charter or organizational documents, (ii) conflict with, or
constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, mortgage, deed of
trust, indenture, note, bond, license, lease agreement, instrument or obligation
to which the Purchaser is a party or by which the Purchaser’s properties or
assets are bound, or (iii) result in a violation of any federal, state, local or
foreign statute, rule, regulation, order, judgment or decree (including federal
and state securities laws and regulations) applicable to the Purchaser or by
which any property or asset of the Purchaser are bound or affected.

3.3 Purchaser Sophistication; Accredited Investor. As of the date hereof, and on
each date on which it exercises the 2018 Warrants and 2019 Warrants, the
Purchaser (a) is knowledgeable, sophisticated and experienced in making, and is
qualified to make decisions with respect to, investments in shares presenting an
investment decision like that involved in the purchase of the Securities,
including investments in securities issued by the Company and investments in
comparable companies, and has requested, received, reviewed and considered all
information it deemed relevant in making an informed decision to purchase the
Securities; (b) in connection with its decision to purchase the Securities,
relied only upon the SEC Documents, other publicly available information, and
the representations and warranties of the Company contained herein; (c) is an
“accredited investor” pursuant to Rule 501 of Regulation D under the

 

9



--------------------------------------------------------------------------------

Securities Act; (d) is acquiring the Securities for its own account for
investment only and with no present intention of distributing any of the
Securities or any arrangement or understanding with any other persons regarding
the distribution of the Securities; (e) has not been organized, reorganized or
recapitalized specifically for the purpose of investing in the Securities;
(f) will not, directly or indirectly, offer, sell, pledge, transfer or otherwise
dispose of (or solicit any offers to buy, purchase or otherwise acquire to take
a pledge of) any of the Securities except in compliance with the Securities Act
and applicable state securities laws; (g) understands that the Securities are
being offered and sold to it in reliance upon specific exemptions from the
registration requirements of the Securities Act and state securities laws, and
that the Company is relying upon the truth and accuracy of, and the Purchaser’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of the Purchaser set forth herein in order to determine the
availability of such exemptions and the eligibility of the Purchaser to acquire
the Securities; (h) understands that its investment in the Securities involves a
significant degree of risk, including a risk of total loss of the Purchaser’s
investment (provided that such acknowledgment in no way diminishes the
representations, warranties and covenants made by the Company hereunder); and
(i) understands that no United States federal or state agency or any other
government or governmental agency has passed upon or made any recommendation or
endorsement of the Securities.

3.4 Restricted Shares. The Purchaser acknowledges that the Securities are
restricted securities and must be held indefinitely unless subsequently
registered under the Securities Act or (if the Company is not selling the
Securities pursuant to Rule 144 promulgated under the Securities Act) the
Company receives an opinion of counsel reasonably satisfactory to the Company
that such registration is not required. The Purchaser is aware of the provisions
of Rule 144 promulgated under the Securities Act which provide a safe harbor for
the limited resale of stock purchased in a private placement subject to the
satisfaction of certain conditions (if applicable), including, among other
things, the existence of a public market for the stock, the availability of
certain current public information about the Company, the resale occurring after
certain holding periods have been met, the sale being conducted through a
“broker’s transaction” or a transaction directly with a “market maker” and the
number of shares of the stock being sold during any three-month period not
exceeding specified limitations. The Purchaser further acknowledges and
understands that the Company may not be satisfying the current public
information requirement of Rule 144 at the time the Purchaser wishes to sell the
Securities and, if so, the Purchaser may be precluded from selling the
Securities under Rule 144 even if the required holding period has been
satisfied.

3.5 Residency. The Purchaser is a resident of or an entity organized under the
jurisdiction specified below its address on Exhibit A hereto

3.6 Ownership of Capital Stock. Except as previously disclosed to the Company in
writing or by email and excluding the Securities, the Purchaser and its
Affiliates beneficially own no shares of capital stock of the Company as of the
date hereof.

 

10



--------------------------------------------------------------------------------

3.7 Stock Legends. The Purchaser acknowledges that certificates evidencing the
Securities shall bear a restrictive legend in substantially the following form
(and including related stock transfer instructions and record notations):

THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS AS EVIDENCED BY A LEGAL
OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY.

3.8 No Legal, Tax or Investment Advice. The Purchaser understands that nothing
in this Agreement or any other materials presented by or on behalf of the
Company to the Purchaser in connection with the purchase of the Securities
constitutes legal, tax or investment advice. The Purchaser has consulted such
legal, tax and investment advisors as it, in its sole discretion, has deemed
necessary or appropriate in connection with its purchase of the Securities.

3.9 No General Solicitation; Pre-Existing Relationship. The Purchaser is not
purchasing the Securities as a result of any advertisement, article, notice or
other communication regarding the Securities published in any newspaper,
magazine or similar media or broadcast over television or radio or presented at
any seminar or any other general solicitation or general advertisement. The
Purchaser also represents that the Purchaser was contacted regarding the
issuance of the Securities by the Company (or an authorized agent or
representative of the Company) with which the Purchaser had a substantial
pre-existing relationship.

3.10 Purchase Entirely for Own Account. The Securities to be received by the
Purchaser hereunder will be acquired for the Purchaser’s own account, not as
nominee or agent, and not with a view to the resale or distribution of any part
thereof in violation of the Securities Act, and the Purchaser has no present
intention of selling, granting any participation in, or otherwise distributing
the same in violation of the Securities Act without prejudice, however, to the
Purchaser’s right at all times to sell or otherwise dispose of all or any part
of such Securities in compliance with applicable federal and state securities
laws. Nothing contained herein shall be deemed a representation or warranty by
the Purchaser to hold the Securities for any period of time.

3.11 Experience of the Purchaser. The Purchaser, either alone or together with
its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Securities, and has so evaluated the
merits and risks of such investment. The Purchaser is able to bear the economic
risk of an investment in the Securities and, at the present time, is able to
afford a complete loss of such investment.

 

11



--------------------------------------------------------------------------------

3.12 Disclosure of Information. The Purchaser has had an opportunity to receive
all information related to the Company requested by it and to ask questions of
and receive answers from the Company regarding the Company, its business and the
terms and conditions of the offering of the Securities. The Purchaser
acknowledges receipt of copies of the SEC Reports (or access thereto via EDGAR).
Neither such inquiries nor any other due diligence investigation conducted by
the Purchaser shall modify, limit or otherwise affect the Purchaser’s right to
rely on the Company’s representations and warranties contained in this
Agreement.

3.13 Interested Stockholders. The Purchaser that is an “Interested Stockholder”
(as such term is defined in Section 203 of the General Corporation Law of the
State of Delaware) represents and warrants that either (a) it has been an
Interested Stockholder for at least three years prior to the date hereof or
(b) the transaction that resulted in the Purchaser becoming an Interested
Stockholder was approved by the Board of Directors or a duly authorized
committee thereof.

3.14 No Rule 506 Disqualifying Activities. The Purchaser has not taken any of
the actions set forth in, and is not subject to, the disqualification provisions
of Rule 506(d)(1) of the Securities Act.

3.15 Brokers and Finders. No Person will have, as a result of the transactions
contemplated by this Agreement, any valid right, interest or claim against or
upon the Company or the Purchaser for any commission, fee or other compensation
pursuant to any agreement, arrangement or understanding entered into by or on
behalf of the Purchaser.

3.16 Regulation M. The Purchaser is aware that the anti-manipulation rules of
Regulation M under the Exchange Act may apply to sales of Company Common Stock
and other activities with respect to Company Common Stock.

ARTICLE IV

COVENANTS OF THE PARTIES

4.1 Further Transfers. The Purchaser covenants that the Securities will only be
sold, offered for sale, pledged, loaned, or otherwise disposed of pursuant to an
effective registration statement under, and in compliance with the requirements
of, the Securities Act or pursuant to an available exemption from the
registration requirements of the Securities Act, and in compliance with any
applicable state securities laws. In connection with any transfer of Securities
other than pursuant to an effective registration statement or Rule 144, the
Company may require the Purchaser to provide to the Company an opinion of
counsel selected by the Purchaser, the form and substance of which opinion shall
be reasonably satisfactory to the Company, to the effect that such transfer does
not require registration under the Securities Act.

4.2 No Integration. The Company shall not, and shall use its commercially
reasonable efforts to ensure that no Affiliate of the Company shall, sell, offer
for sale or solicit offers to buy or otherwise negotiate in respect of any
security (as defined in Section 2 of the Securities Act) that will be integrated
with the offer or sale of the Securities pursuant to this Agreement in a manner
that would require the registration under the Securities Act of the sale of the
Securities to the Purchaser, or that will be integrated with the offer or sale
of the Securities pursuant to this Agreement for purposes of the rules and
regulations of the Nasdaq such that it would require stockholder approval prior
to the closing of such other transaction unless stockholder approval is obtained
before the closing of such subsequent transaction. The Purchaser shall take no
action to become a group such that any transactions contemplated by this
Agreement would require shareholder approval prior to Closing.

 

12



--------------------------------------------------------------------------------

ARTICLE V

CONDITIONS TO CLOSING

5.1 Conditions Precedent to the Obligations of the Purchaser. The obligation of
the Purchaser to acquire the 2019 Warrants and the 2018 Warrant Shares at the
Closing is subject to the satisfaction or waiver by the Purchaser, at or before
the Closing, of each of the following conditions:

(a) Representations and Warranties. The representations and warranties of the
Company contained in Article II shall be true and correct in all respects as of
the date of this Agreement and as of the Closing Date, except to the extent any
such representation or warranty expressly speaks as of an earlier date, in which
case such representation or warranty shall be true and correct as of such
earlier date, and, the representations and warranties made by the Company in
Article II hereof not qualified as to materiality shall be true and correct in
all material respects as of the date hereof and the Closing Date, except to the
extent any such representation or warranty expressly speaks as of an earlier
date, in which case such representation or warranty shall be true and correct in
all material respects as of such earlier date.

(b) Performance. The Company shall have performed and complied, in all material
respects, with all covenants, agreements, obligations and conditions contained
in this Agreement that are required to be performed or complied with by the
Company on or before the Closing, including, without limitation, the delivery by
the Company of the items contemplated by Section 1.5(a).

(c) No Injunction. No statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction that prohibits the
consummation of any of the transactions contemplated by the Transaction
Documents.

(d) No Nasdaq Objection. Nasdaq shall have raised no objection to the
consummation of the transactions contemplated by the Transaction Documents in
the absence of stockholder approval of such transactions.

(e) Listing of Additional Shares. The Company shall have submitted a Listing of
Additional Shares Notification with the Nasdaq covering all of the shares
exercisable upon conversion of the 2019 Warrants.

(f) Registration Rights Agreement. The Company shall have executed and delivered
the Registration Rights Agreement, and the Registration Rights Agreement shall
be in full force and effect.

 

13



--------------------------------------------------------------------------------

5.2 Conditions Precedent to the Obligations of the Company. The obligation of
the Company to issue the 2019 Warrants and 2018 Warrant Shares at the Closing is
subject to the satisfaction or waiver by the Company, at or before the Closing,
of each of the following conditions:

(a) Representations and Warranties. The representations and warranties of the
Purchaser contained in Article III shall be true and correct in all respects as
of the Closing (unless as of a specific date therein in which case they shall be
accurate as of such date).

(b) Performance. The Purchaser shall have performed, satisfied and complied in
all material respects with all covenants, agreements and conditions required by
the Transaction Documents to be performed, satisfied or complied with by the
Purchaser at or prior to the Closing, including, without limitation, the
delivery by the Purchaser of the items contemplated by Section 1.5(b).

(c) No Injunction. No statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction that prohibits the
consummation of any of the transactions contemplated by the Transaction
Documents

(d) No Nasdaq Objection. Nasdaq shall have raised no objection to the
consummation of the transactions contemplated by the Transaction Documents in
the absence of stockholder approval of such transactions.

(e) Registration Rights Agreement. The Purchaser shall have executed and
delivered the Registration Rights Agreement, and the Registration Rights
Agreement shall be in full force and effect.

(f) Exercise of 2018 Warrants. The Purchaser shall have fully completed and duly
executed the Exercise Notice attached to the Purchaser’s 2018 Warrant indicating
that the Purchaser elects to exercise, for cash, the number of shares of Common
Stock set forth opposite the Purchaser’s name on Exhibit A hereto.

ARTICLE VI

TERMINATION

6.1 Termination. In addition to the provisions of Section 7.6, in the event that
the Closing shall not have occurred with respect to the Purchaser on or before
ten (10) Business Days from the date hereof due to the Company’s or the
Purchaser’s failure to satisfy the conditions set forth in Section 5 above (and
the nonbreaching party’s failure to waive such unsatisfied condition(s)), the
nonbreaching party shall have the option to terminate this Agreement with
respect to such breaching party at the close of business on such date without
liability of any party to any other party.

ARTICLE VII

MISCELLANEOUS

7.1 Survival of Warranties. Unless otherwise set forth in this Agreement, the
representations and warranties of the Company and the Purchaser contained in or
made pursuant to this Agreement shall survive the Closing and the delivery of
the Securities.

 

14



--------------------------------------------------------------------------------

7.2 No Finder’s Fees. Each party represents that it neither is nor will be
obligated for any finder’s fee or commission in connection with this
transaction. The Company agrees to indemnify and to hold harmless the Purchaser
from any liability for any commission or compensation in the nature of a
finder’s or broker’s fee arising out of this transaction (and the costs and
expenses of defending against such liability or asserted liability) for which
the Company or any of its officers, employees or representatives is responsible.
The Purchaser, severally and not jointly, agrees to indemnify and hold harmless
the Company from any liability for any commission or compensation in the nature
of a finder’s or broker’s fee arising out of this transaction (and the costs and
expenses of defending against such liability or asserted liability) for which
the Purchaser or any of its officers, employees or representatives is
responsible.

7.3 Fees and Expenses. Each party shall pay the fees and expenses of its
advisors, counsel, accountants and other experts, if any, and all other
expenses, incurred by such party incident to the negotiation, preparation,
execution, delivery and performance of this Agreement.

7.4 Entire Agreement. The Transaction Documents, together with the Exhibits and
Schedules thereto, contain the entire understanding of the parties with respect
to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules. At or
after the Closing, and without further consideration, the Company will execute
and deliver to the Purchaser, and the Purchaser will execute and deliver to the
Company, such further documents as may be reasonably requested in order to give
practical effect to the intention of the parties under the Transaction
Documents.

7.5 Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of (a) the date of transmission, if such
notice or communication is delivered via facsimile or email at the facsimile
number or email address specified in this Section prior to 4:00 p.m. (New York
City time) on a Trading Day, (b) the next Trading Day after the date of
transmission, if such notice or communication is delivered via facsimile or
email at the facsimile number or email address specified in this Section on a
day that is not a Trading Day or later than 4:00 p.m. (New York City time) on
any Trading Day, (c) the Trading Day following the date of deposit with a
nationally recognized overnight courier service, or (d) upon actual receipt by
the party to whom such notice is required to be given. The addresses, facsimile
numbers and email addresses for such notices and communications are those set
forth below, or such other address or facsimile number as may be designated in
writing hereafter, in the same manner, by any such Person:

 

If to the Company:    ZIOPHARM Oncology, Inc.    1 First Avenue    Parris
Building, #34    Boston, MA 02129    Attention: General Counsel    Email:    Fax
No.: with copies (which copies    Cooley LLP

 

15



--------------------------------------------------------------------------------

shall not constitute notice    500 Boylston Street to the Company) to:   
Boston, MA 02116    Attention: Marc Recht    Email:    Fax No.: If to the
Purchaser:   

7.6 Amendments; Waivers. This Agreement and any term hereof may be amended,
terminated or waived only with the written consent of the Company and (i) with
respect to an amendment, termination or waiver prior to the Closing, the
Purchaser that will receive a majority of 2018 Warrant Shares to be issued at
the Closing, and (ii) with respect to an amendment, termination or waiver prior
to the Closing, the Purchaser holding at least a majority of the outstanding
2018 Warrant Shares then held by all Purchaser. No waiver of any default with
respect to any provision, condition or requirement of this Agreement shall be
deemed to be a continuing waiver in the future or a waiver of any subsequent
default or a waiver of any other provision, condition or requirement hereof, nor
shall any delay or omission of either party to exercise any right hereunder in
any manner impair the exercise of any such right.

7.7 Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

7.8 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns. The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Purchaser; provided, however, that no
such consent shall be required in connection with any assignment (i) occurring
by operation of law in connection with any merger or consolidation to which the
Company is a party, (ii) in connection with the acquisition of all or
substantially all of the assets of the Company or (iii) any other similar
business combination transaction involving the Company. The Purchaser may assign
its rights under this Agreement only to a Person to whom the Purchaser assigns
or transfers all Securities held by the Purchaser; provided, that (i) following
such transfer or assignment, the further disposition of the Securities by the
transferee or assignee is restricted under the Securities Act and applicable
state securities laws, (ii) as a condition of such transfer, such transferee
agrees in writing to be bound by all of the terms and conditions of this
Agreement as a party hereto and (iii) such transfer shall have been made in
accordance with the applicable requirements of this Agreement and with all laws
applicable thereto.

7.9 Persons Entitled to Benefit of Agreement. This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other person.

 

16



--------------------------------------------------------------------------------

7.10 Governing Law; Jurisdiction. This Agreement shall be governed by, and
construed in accordance with, the internal laws of the Commonwealth of
Massachusetts without regard to the choice of law principles thereof. Each of
the parties hereto irrevocably submits to the exclusive jurisdiction of the
state and federal courts located in the Commonwealth of Massachusetts for the
purpose of any suit, action, proceeding or judgment relating to or arising out
of this Agreement and the transactions contemplated hereby. Service of process
in connection with any such suit, action or proceeding may be served on each
party hereto anywhere in the world by the same methods as are specified for the
giving of notices under this Agreement. Each of the parties hereto irrevocably
consents to the jurisdiction of any such court in any such suit, action or
proceeding and to the laying of venue in such court. Each party hereto
irrevocably waives any objection to the laying of venue of any such suit, action
or proceeding brought in such courts and irrevocably waives any claim that any
such suit, action or proceeding brought in any such court has been brought in an
inconvenient forum. If any party hereto shall commence an action or proceeding
to enforce any provisions of the Transaction Documents, then, the prevailing
party in such action or proceeding shall be reimbursed by the non-prevailing
party for its reasonable attorneys’ fees and other costs and expenses incurred
with the investigation, preparation and prosecution of such action or
proceeding.

7.11 Counterparts; Execution. This Agreement may be executed in two (2) or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Counterparts may be
delivered via facsimile, electronic mail (including pdf or any electronic
signature complying with the U.S. federal ESIGN Act of 2000, e.g.,
www.docusign.com) or other transmission method and any counterpart so delivered
shall be deemed to have been duly and validly delivered and be valid and
effective for all purposes.

7.12 Severability. If any provision hereof should be held invalid, illegal or
unenforceable in any respect, then, to the fullest extent permitted by law,
(a) all other provisions hereof shall remain in full force and effect and shall
be liberally construed in order to carry out the intentions of the parties as
nearly as may be possible and (b) the parties shall use their best efforts to
replace the invalid, illegal or unenforceable provision(s) with valid, legal and
enforceable provision(s) which, insofar as practical, implement the purposes of
such provision(s) in this Agreement.

7.13 Adjustments in Share Numbers and Prices. In the event of any stock split,
subdivision, dividend or distribution payable in shares of Company Common Stock
(or other securities or rights convertible into, or entitling the holder thereof
to receive directly or indirectly shares of Company Common Stock), combination
or other similar recapitalization or event occurring after the date hereof, each
reference in any Transaction Document to a number of shares or a price per share
shall be deemed to be amended to appropriately account for such event.

[SIGNATURE PAGES TO FOLLOW]

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Securities Issuance
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

THE COMPANY: ZIOPHARM ONCOLOGY, INC. By:  

 

  Laurence J.N. Cooper, M.D., Ph.D.   Chief Executive Officer

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Securities Issuance
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

PURCHASER: [PURCHASER] By:                    Name: Title: Address for Notice:
Telephone No.: Facsimile No.: E-mail Address: Attention:



--------------------------------------------------------------------------------

Exhibit A

SCHEDULE OF PURCHASER

 

Name of Purchaser

and Address/Contact Information

  

Number of shares of Company
Common Stock Exercisable
pursuant to the 2019 Warrants

  

Number of Shares of Company
Common Stock to be issued
pursuant to the 2018 Warrant
Exercise

  

Aggregate Exercise Price to be paid
pursuant to the 2018 Warrant
Exercise

 

2



--------------------------------------------------------------------------------

Exhibit B

FORM OF WARRANT

[See Attached]



--------------------------------------------------------------------------------

Exhibit C

STOCK REGISTRATION QUESTIONNAIRE

Pursuant to Section 1.5 of the Agreement, please provide us with the following
information:

 

The exact name that the Securities are to be registered in (this is the name
that will appear on the warrant(s) and common stock certificate(s) or Direct
Registration System advice(s)):   

 

The relationship between the Purchaser of the Securities and the Registered
Purchaser listed in response to Item 1 above:   

 

The mailing address, telephone and telecopy number of the Registered Purchaser
listed in response to Item 1 above:   

 

  

 

  

 

  

 

  

 

The Tax Identification Number (or, if an individual, the Social Security Number)
of the Registered Purchaser listed in response to Item 1 above:   

 

   C AST Account Number of the Registered Purchaser listed in response to Item 1
above (indicate none if such Registered Purchaser does not yet have one):   

 

   Form of delivery of 2018 Warrant Shares:   

Stock certificate(s): ☐

 

Electronic book-entry in the Direct Registration System: ☐

  

 



--------------------------------------------------------------------------------

Exhibit D

REGISTRATION RIGHTS AGREEMENT

[See Attached]



--------------------------------------------------------------------------------

Exhibit E

ACCREDITED INVESTOR QUALIFICATION QUESTIONNAIRE



--------------------------------------------------------------------------------

INVESTOR SUITABILITY QUESTIONNAIRE

ZIOPHARM ONCOLOGY, INC.

This Questionnaire is being distributed to certain individuals and entities
which may be offered the opportunity to purchase securities (the “Securities”)
of ZIOPHARM ONCOLOGY, INC., a Delaware corporation (the “Company”). The purpose
of this Questionnaire is to assure the Company that all such offers and
purchases will meet the standards imposed by the Securities Act of 1933, as
amended (the “Act”), and applicable state securities laws.

All answers will be kept confidential. However, by signing this Questionnaire,
the undersigned agrees that this information may be provided by the Company to
its legal and financial advisors (including Cooley LLP), and the Company and
such advisors may rely on the information set forth in this Questionnaire for
purposes of complying with all applicable securities laws and may present this
Questionnaire to such parties as it reasonably deems appropriate if called upon
to establish its compliance with such securities laws. The undersigned
represents that the information contained herein is complete and accurate and
will notify the Company of any material change in any of such information prior
to the undersigned’s investment in the Company.

 

FOR INDIVIDUAL INVESTORS

Accredited Investor Certification. The undersigned makes one of the following
representations regarding its income or net worth and certain related matters
and has checked the applicable representation:

 

  ☐

The undersigned’s income1 during each of the last two years exceeded $200,000
or, if the undersigned is married, the joint income of the undersigned and the
undersigned’s spouse during each of the last two years exceed $300,000, and the
undersigned reasonably expects the undersigned’s income, from all sources during
this year, will exceed $200,000 or, if the undersigned is married, the joint
income of undersigned and the undersigned’s spouse from all sources during this
year will exceed $300,000.

 

  ☐

The undersigned’s net worth,2 including the net worth of the undersigned’s
spouse, is in excess of $1,000,000 (excluding the value of the undersigned’s
primary residence).

 

  ☐

The undersigned cannot make any of the representations set forth above.

 

 

 

1 

For purposes of this Questionnaire, “income” means adjusted gross income, as
reported for federal income tax purposes, increased by the following amounts:
(a) the amount of any tax exempt interest income received, (b) the amount of
losses claimed as a limited partner in a limited partnership, (c) any deduction
claimed for depletion, (d) amounts contributed to an IRA or Keogh retirement
plan, (e) alimony paid, and (f) any amounts by which income from long-term
capital gains has been reduced in arriving at adjusted gross income pursuant to
the provisions of Section 1202 of the Internal Revenue Code.

2 

For purposes of this Questionnaire, “net worth” means the excess of total
assets, excluding your primary residence, at fair market value over total
liabilities, including your mortgage or any other liability secured by your
primary residence only if and to the extent that it exceeds the value of your
primary residence. Net worth should include the value of any other shares of
stock or options held by you and your spouse and any personal property owned by
you or your spouse (e.g. furniture, jewelry, other valuables, etc.).



--------------------------------------------------------------------------------

FOR ENTITY INVESTORS

Accredited Investor Certification. The undersigned makes one of the following
representations regarding its net worth and certain related matters and has
checked the applicable representation:

 

  ☐

The undersigned is a trust with total assets in excess of $5,000,000 whose
purchase is directed by a person with such knowledge and experience in financial
and business matters that such person is capable of evaluating the merits and
risks of the prospective investment.

 

  ☐

The undersigned is a bank, insurance company, investment company registered
under the United States Investment Company Act of 1940, as amended (the
“Companies Act”), a broker or dealer registered pursuant to Section 15 of the
United States Securities Exchange Act of 1934, as amended, a business
development company, a Small Business Investment Company licensed by the United
States Small Business Administration, a plan with total assets in excess of
$5,000,000 established and maintained by a state for the benefit of its
employees, or a private business development company as defined in
Section 202(a)(22) of the United States Investment Advisers Act of 1940, as
amended.

 

  ☐

The undersigned is an employee benefit plan and either all investment decisions
are made by a bank, savings and loan association, insurance company, or
registered investment advisor, or the undersigned has total assets in excess of
$5,000,000 or, if such plan is a self-directed plan, investment decisions are
made solely by persons who are accredited investors.

 

  ☐

The undersigned is a corporation, limited liability company, partnership,
business trust, not formed for the purpose of acquiring the Securities, or an
organization described in Section 501(c)(3) of the Internal Revenue Code of
1986, as amended (the “Code”), in each case with total assets in excess of
$5,000,000.

 

  ☐

The undersigned is an entity in which all of the equity owners (in the case of a
revocable living trust, its grantor(s)) qualify under any of the above
subparagraphs, or, if an individual, each such individual has a net worth,2
either individually or upon a joint basis with such individual’s spouse, in
excess of $1,000,000 (within the meaning of such terms as used in the definition
of “accredited investor” contained in Rule 501 under the Securities Act), or has
had an individual income1 in excess of $200,000 for each of the two most recent
years, or a joint income with such individual’s spouse in excess of $300,000 in
each of those years, and has a reasonable expectation of reaching the same
income level in the current year.

 

  ☐

The undersigned cannot make any of the representations set forth above.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Investor Suitability
Questionnaire as of the date written below.

 

  

 

   Name of Investor   

 

   (Signature)   

 

   Name of Signing Party (Please Print)   

 

   Title of Signing Party (Please Print)   

 

   Address   

 

   Address   

 

   Email   

 

   Date Signed



--------------------------------------------------------------------------------

Exhibit F

“BAD ACTOR” QUESTIONNAIRE FORMS

[See Attached]